Citation Nr: 1105710	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for onychomycosis (toenail 
fungus).

6.  Entitlement to service connection for hepatitis C, to include 
as due to ionizing radiation.

7.  Entitlement to service connection for joint pains.

8.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a skin 
disorder, claimed as rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970 
and from November 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  

In August 2010, the Veteran and his spouse testified at a 
personal hearing before the undersigned.  A transcript of that 
hearing is associated with the claims file.

In a February 2009 claim, the Veteran claimed entitlement to 
service connection for diabetes mellitus, type 2, to include as 
due to herbicide exposure.  Service connection for diabetes 
mellitus was denied in June 2009, and the Veteran filed his 
notice of disagreement in June 2010.  A statement of the case was 
issued in August 2010, but review of the claims file and VA's 
internal database do not reflect that the Veteran perfected an 
appeal with respect to this issue.  Accordingly, it is not 
currently before the Board in appellate status.

In his January 2009 substantive appeal, the Veteran indicated 
that his claims for service connection for headaches and for 
joint pains were not due to undiagnosed illness, as previously 
claimed and adjudicated, but due to a motor vehicle accident he 
sustained in service.  The issues have been reframed accordingly, 
as noted on the first page of this decision.  

During the Veteran's August 2010 Board hearing, he reported that 
he had cardiovascular disease which might be related to his in-
country Vietnam service.  Accordingly, the issue of entitlement 
to service connection for cardiovascular disease is referred to 
the RO for the appropriate development.  

The issues of entitlement to service connection for residuals of 
a stroke, migraine headaches, hypertension, joint pains, 
onychomycosis, a psychiatric disability, and the reopened issue 
of entitlement to service connection for a skin disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Hepatitis C did not have onset during the Veteran's active 
service and is not etiologically related to his active service.  

2.  In an unappealed January 1971 rating decision, an RO denied 
service connection for a skin rash.  

3.  Evidence received since the time of the January 1971 rating 
decision, which is not cumulative or redundant of evidence then 
of record, relates to an unestablished fact necessary to 
substantiate a claim of service connection for a skin rash and 
raises a reasonable possibility of substantiating  that claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The January 1971 rating decision, in which an RO denied 
service connection for a skin rash, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disability is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b) (1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). For service-connection claims, this 
notice must address the downstream elements of disability rating 
and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

This appeal arises from the Veteran's claims for service 
connection.  The VCAA duty to notify, as applied to claims for 
service connection, was satisfied by way of letters sent to the 
Veteran in December 2005, June 2006, July 2006, and January 2007.  
Each of these letters informed the Veteran of the evidence 
required to substantiate the claim for service connection and of 
the Veteran's and VA's respective duties for obtaining evidence.  
The June 2006, July 2006, and January 2007 letters informed the 
Veteran as to how VA assigns disability ratings and effective 
dates and the evidence probative of such assignments.  The 
December 2005 letter notified the Veteran of the regulations 
pertinent to claims to reopen based on the submission of new and 
material evidence, and of the specific evidence required to 
reopen his claim for service connection for a skin disability.  
See Kent v. Nicholson, 20 Vet. App 1 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records and 
the claims file contains records of private treatment from 
Randolph Medical Center.  

VA has not afforded the Veteran a medical examination with regard 
to his claim for service connection for PTSD.  In this regard, 
there is sufficient medical evidence of record to decide this 
claim.  Treatment records from May 1995 document that the Veteran 
was tested for Hepatitis C at that time and was negative.  He was 
first diagnosed with hepatitis C several years after 1995.  As 
this evidence demonstrates that he did not hepatitis C virus 
prior to 1995 (more than twenty years after service) but did 
after 1995, this is sufficient evidence for the Board to decide 
the claim.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Hepatitis C

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The Veteran has asserted that his hepatitis C has its origin in 
his participation in Project 112/SHAD, during his service aboard 
the USS Epperson, DD-719.  He claims that in approximately 2006 
or 2007, during discovery of the Veteran's hepatitis C, a VA 
physician asked him if he had been exposed to uranium, and the 
Veteran reported to that doctor that he had apparently been 
involved with Project 112/SHAD during his service on the USS 
Epperson, DD 719.  

The United States Department of Defense initiated Project 112 out 
of concern for the ability of the United States to protect and 
defend against potential chemical and biological threats.  See 
http://fhp.osd.mil/CBexposures/shad.jsp (last visited Jan. 18, 
2011). Project 112 consisted of both land- based and sea-based 
tests.  Id.  The sea-based tests (Project SHAD) were designed to 
identify U.S. warships' vulnerabilities to attacks with chemical 
or biological warfare agents and to develop procedures to counter 
such attacks while maintaining a war-fighting capability.  Id.  

However, review of Department of Defense's Project 112/SHAD fact 
sheets reflects that the USS Epperson was not involved in any of 
these tests.  See http://fhp.osd.mil/CBexposures/factSheets.jsp 
(last visited Jan. 18, 2011).  Accordingly, entitlement to 
service connection for hepatitis C on the basis of exposure to 
ionizing radiation as a part of Project 112/SHAD is not 
warranted.

The Veteran has, alternatively, asserted that he was infected 
with hepatitis C due to one or more risk factors during the 
course of his military service, specifically blood transfusions 
and exposure to blood products.  Medically recognized risk 
factors for hepatitis C include: (a) transfusion of blood or 
blood product before 1992; (b) organ transplant before 1992; (c) 
hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous 
drug use (with the use of shared instruments); (g) high-risk 
sexual activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood products as 
a healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) other 
direct percutaneous exposure to blood, such as by acupuncture 
with non-sterile needles, or the sharing of toothbrushes or 
shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 
2001).

The Veteran's service treatment records do not show evidence of 
hepatitis C or other liver abnormalities in service or at the 
November 1971 service separation examination.  There is no 
evidence that he received a blood transfusion during service.  

But most importantly, VA treatment records indicate that the 
Veteran did not have hepatitis C as of May 1995 and was diagnosed 
with hepatitis C after that time.  Of record is a discharge 
summary dated May 1995 for hospitalization for a conversion 
disorder.  This report documents that the Veteran was tested for 
hepatitis C and was negative.  Although he reported a history of 
hepatitis C in 2000, screening was negative until 2003.  A July 
2003 VA outpatient treatment record noted the Veteran's positive 
hepatitis C screening and confirmatory test result; subsequent VA 
outpatient treatment records reveal that the Veteran underwent 
interferon therapy to treat the hepatitis C.

The evidence of record does not relate the Veteran's hepatitis C 
to his military service.  The Veteran had a negative hepatitis C 
test in 1995, almost 25 years after his separation from service, 
but then had a positive test 8 years later in 2003, thus showing 
clear evidence of non-infection prior to evidence of infection.  
Moreover, at the July 2003 VA outpatient at which he was informed 
of his positive hepatitis C test result, the Veteran reported 
that his risk factors included possible blood transfusion in 1970 
occurring in conjunction with his motor vehicle accident, and 
blood contact in service.  However, review of the Veteran's 
service treatment records generated from his treatment for the 
motor vehicle accident does not indicate that the Veteran 
underwent a blood transfusion.  His service personnel records 
also do not indicate that he was assigned any military duties, 
such as medical corpsman, that would have brought him into 
contact with blood or blood products during service.  

The preponderance of evidence is against a finding that the 
Veteran contracted hepatitis C during service.  Hence, his appeal 
as to this issue must be denied.  There is no reasonable doubt to 
be resolved as to this matter.  See 38 U.S.C.A. §  § 5107(b); 
38 C.F.R. § 3.102 (2010); ; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Evidence Claim

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

The regulation that implements 38 U.S.C.A. § 5108 is 38 C.F.R. § 
3.156.  Subsection (a) of that regulation provides that a 
claimant many reopen a finally adjudicated claim by submitting 
new and material evidence. That subsection also defines "new and 
material evidence" as evidence not previously submitted to 
agency decision makers which is neither cumulative nor redundant, 
and which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for a skin disorder in January 
1971, and notified the Veteran of the decision and his appellate 
rights in February 1971.  The rating decision was not appealed 
and that decision is final.  38 U.S.C.A. § 7105(c).  The matter 
under consideration in this case at that time concerned the 
current existence of a skin disability.  In order for the 
Veteran's claim to be reopened, evidence must have been presented 
or secured since the February 1971 rating decision which is 
relevant to, and probative of, this matter.

The evidence of record at the time of the January 1971 rating 
decision relevant to the Veteran's claim for service connection 
included the Veteran's service treatment records.  The additional 
evidence added to the record since the January 1971 rating 
decision relevant to his claim includes the service treatment 
records for his period of service from November 1970 to November 
1971, to include his November 1971 service separation 
examination; VA outpatient treatment records from August 1997 
through September 2007, and the August 2010 Board hearing 
transcript.

A July 1971 service treatment record noted a 6-day history of 
pruritic rash on face, which was diagnosed as acneform rash.  The 
November 1971 service separation examination report showed 
abnormal skin clinical findings constituting "multiple furuncle 
and papular lesions of gluteal region."  Subsequent to service, 
VA outpatient treatment records showed a recurrent skin rash 
which was noted at an April 2004 VA outpatient visit to be 
multiple hyperpigmented macules with central hypopigmentation of 
chest, upper back, shoulders, and lower legs.  Similar rashes 
were treated at VA outpatient visits through August 2007. 

Accordingly, this evidence is "new," as it had not been 
previously considered by VA, and "material," as it raises the 
reasonable possibility of substantiating the Veteran's claim.  It 
clearly reflects the presence of skin abnormalities both in 
service and during the postservice period, which was the basis 
for denial of the Veteran's claim in January 1971.  As new and 
material evidence to reopen a finally disallowed claim has been 
submitted, the Veteran's claim for entitlement to service 
connection for a skin rash is reopened.


ORDER

Service connection for hepatitis C is denied.

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for a skin disability 
is reopened, and to that extent only, the appeal is granted.


REMAND

At the August 2010 Board hearing, the Veteran reported that he 
had received Social Security Administration disability benefits 
since 1995 for residuals of his stroke.  The representative 
indicated that she would provide a copy of the SSA records, but 
the record does not reflect that these were submitted or 
otherwise obtained.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is on 
notice that there are SSA records, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  Moreover, 
the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the 
need for VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  Hence, on remand, 
the RO must make all necessary efforts to obtain administrative 
decisions and medical records related to the Veteran's claim for 
SSA disability benefits.  

During the Board hearing, the Veteran also testified that he was 
treated by a private podiatrist, Dr. Ira Silverman, for toenail 
fungus and that such treatment occurred between 1975 and 1980.  
Review of the claims file does not reveal records from this 
practitioner.  On remand, VA must make efforts to ensure that 
such records are added to the claims file.  

The Veteran has also asserted that his stroke, migraine 
headaches, hypertension, and joint pains are related to a head 
injury he sustained as a result of a motor vehicle accident in 
service.  His service treatment records reflect that as a result 
of his December 1969 motor vehicle accident, he sustained a 
broken nose and loosened teeth, but that all his injuries were 
limited to his head and neck.  Later December 1969 records also 
indicated that he had a questionable episode of loss of 
consciousness at the time of injury, returning for treatment of 
persistent dizziness and headaches; final diagnoses included a 
mild concussion.  January 1970 and February 1970 service 
treatment records also reflected the Veteran's report of 
cognitive problems, difficulty reading and writing, and continued 
headaches.  All of these service treatment records suggest that 
the Veteran sustained a head injury at the time of his December 
1969 motor vehicle accident, and the Board finds that the opinion 
of a qualified medical professional, as to whether any of the 
claimed disabilities in question (stroke, migraine headaches, 
hypertension, or joint pains) are etiologically related to his 
December 1969 motor vehicle accident, is required.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006).

As noted above, there is evidence that the Veteran had a skin 
rash in service and in the post-service period.  Moreover, a VA 
clinician noted at a July 2006 VA outpatient visit that the 
Veteran's skin changes and other physical manifestations 
associated with exposure to herbicides were time-limited as to 
the onset in relationship to the exposure."  While this 
essentially provides a negative nexus between the Veteran's 
Vietnam-area service and his skin disorder, the Veteran has 
contended that the skin symptomatology resulted after an accident 
where he fell in some benzene.  Thus, a nexus opinion as to the 
likelihood of a relationship between the Veteran's skin condition 
and the benzene accident must be obtained. 

With regard to the Veteran's claim for service connection for 
PTSD, the record shows that he was attached to a U.S. Naval ship 
during the Vietnam war.  An August 2003 VA treatment record 
includes a diagnosis of PTSD by a VA staff psychiatrist.  Another 
note from a VA staff psychiatrist, from March 2006, refers to 
PTSD.  Both of these records, however, refer to service not only 
during Vietnam but also to combat service during the Persian Gulf 
War.  As the record shows that the Veteran did not serve in the 
Persian Gulf War it is unclear to the Board the extent that the 
diagnosis was based on this alleged service.  Compounding this 
problem is a report of a September 2007 VA mental disorders 
examination which apparently considered whether he had a 
psychiatric disorder other than PTSD, but ultimately provided an 
Axis I diagnosis only of Malingering.  In order to make a 
decision on this claim, it is necessary to afford the Veteran 
with another VA examination to determine if he has any 
psychiatric disorder, PTSD or otherwise, which is related to his 
active service.  

Accordingly, the issues of entitlement to service connection for 
residuals of a stroke, migraine headaches, hypertension, joint 
pains, an acquired psychiatric disorder to include PTSD, 
onychomycosis (toenail fungus), and the reopened issue of 
entitlement to service connection for a skin disability, are 
remanded for the following actions:

1.  Obtain copies of all 
administrative decisions and 
supporting medical and other evidence 
of any claim by the Veteran for Social 
Security Administration (SSA) 
disability benefits.  Associate all 
obtained records with the claims file.  
If records are not obtainable, obtain 
a negative reply or replies and 
associate those replies and 
documentation of VA's efforts to 
obtain the records with the claims 
file.  

2.  Send a letter to the Veteran and 
request that he provide records of 
treatment for toe nail fungus by the 
identified podiatrist Dr. Ira 
Silverman, or provide the necessary 
release of information form for VA to 
assist the Veteran in obtaining such 
records.  Associate any obtained 
records with the claims file.  If the 
records are obtained, review the 
records, and if additional development 
is indicated, such as a VA medical 
examination, ensure that the 
appropriate development is undertaken.  

3.  After completing the above, 
schedule the Veteran for a VA 
neurology, heart, and/or joints 
examination to determine the existence 
and etiology of his claimed stroke 
residuals, migraine headaches, 
hypertension, and joint pains.  The 
claims folder and a copy of this 
Remand must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
examiner is directed to conduct any x- 
rays, MRIs, EMGs, or other diagnostic 
tests he or she deems necessary to 
ensure an adequate examination.  

After review of the entire claims file 
and of the current clinical findings, 
the examiner is requested to provide 
expert opinions.  The examiner must 
provide a complete rationale 
(explanation) for any and all 
conclusions reached.  The requested 
opinions are as follows:  

(a)  Whether the Veteran's stroke 
residuals, migraine headaches, 
hypertension, and/or joint pains are 
at least as likely as not (50 percent 
or greater probability) related to his 
military service, to include his 
December 1969 motor vehicle accident.  

(b)  Whether the Veteran's migraine 
headaches, hypertension, and/or joint 
pains are at least as likely as not (a 
50 percent or greater probability) 
caused by or aggravated by his 1995 
stroke.  

4.  Schedule the Veteran for a VA skin 
examination to determine the etiology 
of any skin disorder found.  The 
claims folder, including a copy of 
this Remand, must be made available to 
the examiner and reviewed in 
conjunction with the examination.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  
The examiner must provide an opinion, 
in light of the examination findings, 
the service and postservice medical 
evidence of record, and the lay 
statements of record, whether it is at 
least as likely as not (a 50 percent 
or greater probability) that any skin 
disorder found is related to the 
Veteran's military service, to include 
whether it is due to the claimed 
inservice accident in which the 
Veteran was exposed to benzene.  The 
examiner must provide a complete 
rationale (explanation) for all 
conclusions reached.  

5.  Schedule the Veteran for an 
examination by a VA psychiatrist or 
psychologist or a psychologist or a 
psychiatrist or psychologist with whom VA 
has contracted, to determine if the 
Veteran has PTSD or any other psychiatric 
disorder which had onset during his active 
service or was caused by his active 
service.  The claims file must be made 
available to the examiner and the examiner 
must review the claims file in conjunction 
with the examination.  The examiner must 
provide an explanation for all opinions 
rendered.  The examiner is asked to 
address the following:  

(a)  Identify all psychiatric disorders 
suffered by the Veteran.  If the examiner 
does not diagnose the Veteran as suffering 
from PTSD, the examiner must account for 
the diagnosis of PTSD in the VA treatment 
records, to include the August 2003 
diagnosis of PTSD by a VA psychiatrist..  

(b)  If the examiner does diagnose PTSD, 
the examiner must state upon what in-
service stressor the diagnosis is based 
and, whether the diagnosis is based on an 
in-service stressor related to the 
Veteran's fear of hostile military or 
terrorist activity, which is defined by 
regulation to mean that the Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of the Veteran or 
others, such as (but not limited to) from 
an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and that the Veteran's response 
to the event or circumstance involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.  
The Veteran's active service was with the 
U.S. Navy between October 1968 and October 
1970 and with the U.S. Coast Guard between 
November 1970 and November 1971.  

(c)  If the examiner diagnosis a 
psychiatric disorder other than PTSD, the 
examiner must provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the psychiatric disorder had onset during 
the Veteran's active service or was caused 
by his active service.  A complete 
rational must be provided for any 
conclusion reached.  

6.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
obtain documentation showing that 
notice scheduling the examination was 
sent to the last known address of 
record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

7.  After undertaking the development 
above, readjudicate all of the 
Veteran's claims which are the subject 
of this remand.  If any benefit sought 
on appeal remains denied, provide a 
supplemental statement of the case to 
the Veteran and his representative, 
and allow an appropriate period of 
time in which to respond.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


